

EXHIBIT 10.7


HOME FEDERAL BANK
AMENDED AND RESTATED
EMPLOYEE SEVERANCE COMPENSATION PLAN


PLAN PURPOSE


The purpose of Home Federal Bank Employee Severance Compensation Plan (the
"Plan") is to assure for Home Federal Bank (the "Bank") the services of the
Employees in the event of a Change in Control of Home Federal Bancorp, Inc. (the
"Holding Company") or the Bank. The benefits contemplated by the Plan recognize
the value to the Bank of the services and contributions of the eligible
Employees and the effect upon the Bank resulting from uncertainties relating to
continued employment, reduced employee benefits, management changes and employee
relations that may arise if a Change in Control occurs or is threatened. The
Bank's and the Holding Company's Boards of Directors believe that it is in the
best interests of the Bank and the Holding Company to provide eligible Employees
with such benefits in order to defray the costs and changes in employee status
that could follow a Change in Control. The Boards of Directors believe that the
Plan will also aid the Bank in attracting and retaining highly qualified
individuals who are essential to its success and that the Plan's assurance of
fair treatment of the Bank's employees will reduce the distractions and other
adverse effects on Employees' performance if a Change in Control occurs or is
threatened.


ARTICLE I
ESTABLISHMENT OF PLAN


1.1 Establishment of Plan


As of the Effective Date, the Bank hereby establishes a severance compensation
plan to be known as the "Home Federal Bank Employee Severance Compensation
Plan." The purposes of the Plan are as set forth above.


1.2 Applicability of Plan


The benefits provided by this Plan shall be available to all Employees, who, at
or after the Effective Date, meet the eligibility requirements of Article III.
The Plan shall not apply to any Employee whose employment was terminated prior
to the Effective Date.


1.3 Contractual Right to Benefits


This Plan establishes and vests in each Participant a contractual right to the
benefits to which each Participant is entitled hereunder, enforceable by the
Participant against the Employer.


ARTICLE II
DEFINITIONS AND CONSTRUCTION


2.1 Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below.


(a)  
"Annual Compensation" of a Participant means and includes all wages, salary,
bonus, and incentive compensation (other than stock based compensation), paid
(including accrued amounts) by the Employer as consideration for the
Participant's services during the twelve (12) months ended the date as of which
Annual Compensation is to be determined, which are or would be includable in the
gross income of the Participant receiving the same for federal income tax
purposes.



(b)  
"Bank" means Home Federal Bank or any successor as provided for in Article VII
hereof.

 
 

--------------------------------------------------------------------------------



 
(c)  
"Change in Control," for purposes of determining under the Plan whether there
has been a change in control of the Bank or the Holding Company, means (1) an
event of a nature that results in the acquisition of control of the Holding
Company or the Bank within the meaning of the Savings and Loan Holding Company
Act under 12 U.S.C. Section 1467a and 12 C.F.R. Part 574 (or any successor
statute or regulation) or requires the filing of a notice with the Federal
Deposit Insurance Corporation under 12 U.S.C. Section 1817(j) (or any successor
statute or regulation); (2) an event that would be required to be reported in
response to Item 1 of the current report on Form 8-K, as in effect on the
Effective Date, pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934 (the "Exchange Act"); (3) any person (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly of
securities of the Holding Company or the Bank representing 25% or more of the
combined voting power of the Holding Company's or the Bank's outstanding
securities; (4) individuals who are members of the board of directors of the
Holding Company immediately following the Effective Date or who are members of
the board of directors of the Bank immediately following the Effective Date (in
each case, the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequently
whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company's or the Bank's stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; or (5) consummation of a plan of reorganization, merger,
consolidation, sale of all or substantially all of the assets of the Holding
Company or a similar transaction in which the Holding Company is not the
resulting entity, or a transaction at the completion of which the former
stockholders of the acquired corporation become the holders of more than 40% of
the outstanding common stock of the Holding Company and the Holding Company is
the resulting entity of such transaction; provided that the term "Change in
Control" shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Holding Company.



(d)  
"Continuous Employment" means the absence of any interruption or termination of
service as an Employee of the Bank or an affiliate. Service shall not be
considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Bank or in the case of transfers between
payroll locations of the Bank or between the Bank, its Parent, its Subsidiary or
its successor.



(e)  
"Effective Date," as to Employees of an Employer, means the date the Plan is
approved by the Board of Directors of the Bank, or such other date as the Board
shall designate in its resolution approving the Plan.



(f)  
"Employee" means an individual employed by the Employer on a full-time basis,
excluding any executive officer of the Employer who is covered by an employment
contract or a change in control severance agreement with the Employer.



(g)  
"Employer" means the Bank or a Subsidiary or a Parent which has adopted the Plan
pursuant to Article VI hereof.



(h)  
"Expiration Date" means the date fifteen (15) years from the Effective Date
unless earlier terminated pursuant to Section 8.2 or extended pursuant to
Section 8.1.



(i)  
"Holding Company" means Home Federal Bancorp, Inc., the Parent of the Bank.



(j)  
"Just Cause," with respect to termination of employment, means an act or acts of
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order. In determining incompetence,
acts or omissions shall be measured against standards generally prevailing in
the financial services industry.



(k)  
"Parent" means any corporation which holds a majority of the voting power of the
outstanding shares of the Bank's common stock.



(l)  
"Participant" means an Employee who meets the eligibility requirements of
Article III.

 
 

--------------------------------------------------------------------------------



 
(m)  
"Payment" means the payment of severance compensation as provided in Article IV
hereof.



(n)  
"Plan" means the Home Federal Bank Employee Severance Compensation Plan.



(o)  
"Subsidiary" means any corporation in which the Bank, directly or indirectly,
holds a majority of the voting power of its outstanding shares of capital stock.



2.2 Applicable Law


To the extent not preempted by the laws of the United States as now or hereafter
in effect, the laws of the State of Idaho shall be the controlling law in all
matters relating to the Plan.


The Plan neither requires nor establishes an ongoing administrative system for
its effect or operation. Payments under the Plan are precipitated by a single
event, a Change in Control, which event is the sole focus of the Plan.
Consequently, it is intended that the Plan shall not be covered by or be subject
to the Employee Retirement Income Security Act of 1974, as amended ("ERISA").


2.3 Severability


If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.


ARTICLE III
ELIGIBILITY


3.1 Participation


Each Employee who has completed at least one (1) year of Continuous Employment
as of the Effective Date shall become a Participant on the Effective Date.
Thereafter, each Employee shall become a Participant on the day on which he or
she completes one (1) year of Continuous Employment. Notwithstanding the
foregoing, persons who have entered into and continue to be covered by an
employment or change in control severance agreement with the Employer shall not
be entitled to participate in the Plan.


3.2 Duration of Participation


A Participant shall cease to be a Participant in the Plan when the Participant
ceases to be an Employee of the Employer unless such Participant is entitled to
a Payment as provided in the Plan. Furthermore, an Employee shall cease to be a
Participant upon entering into an employment or change in control severance
agreement with the Employer. A Participant entitled to receipt of a Payment
shall remain a Participant in this Plan until the full amount of such Payment
has been paid to the Participant.


ARTICLE IV
PAYMENTS


4.1 Right to Payment


A Participant shall be entitled to receive from his or her respective Employer a
Payment in the amount provided in Section 4.3 if there has been a Change in
Control of the Bank or the Holding Company and if, within one (1) year
thereafter, the Participant's employment by an Employer shall terminate for any
reason specified in Section 4.2, whether the termination is voluntary or
involuntary. A Participant shall not be entitled to a Payment if termination
occurs by reason of death, voluntary retirement, voluntary termination other
than for reasons specified in Section 4.2, total and permanent disability, or
for Just Cause.


 
 
 

--------------------------------------------------------------------------------


4.2 Reasons for Termination
 
Following a Change in Control, a Participant shall be entitled to a Payment if
his or her employment with an Employer is terminated, voluntarily or
involuntarily, within one (1) year following such Change in Control, for any one
or more of the following reasons:


(a)  
The Employer reduces the Participant's base salary or rate of compensation as in
effect immediately prior to the Change in Control, or as the same may have been
increased thereafter.



(b)  
The Employer requires the Participant to change the location of the
Participant's job or office, so that such Participant will be based at a
location more than thirty-five (35) miles from the location of the Participant's
job or office immediately prior to the Change in Control, provided that such new
location is not closer to Participant's home.



(c)  
The Employer materially reduces the benefits and perquisites, taken as a whole,
available to the Participant immediately prior to the Change in Control;
provided, however, that a material reduction on a nondiscriminatory basis in the
benefits and perquisites generally provided to all employees of the Bank that
does not reduce a Participant's Annual Compensation shall not trigger a Payment.



(d)  
A successor bank or company fails or refuses to assume the Bank's obligations
under this Plan, as required by Article VII.



(e)  
The Bank or any successor company breaches any other provisions of the Plan.



(f)  
The Employer terminates the employment of a Participant at or after a Change in
Control other than for Just Cause.



4.3 Amount of Payment




(a)  
Each Participant entitled to a Payment under this Plan shall receive from the
Employer a lump sum cash payment equal to Monthly Compensation totaling (i) 12
months if the Participant was an Executive or a Senior Vice President; (ii) 3
months plus 0.25 months for each year of continuous employment, not to exceed 6
months in the aggregate, if the Participant was an Officer other than an
Executive or a Senior Vice President; or (iii) 0.25 months for each year of
continuous employment if the Participant was not an Officer, not to exceed 6
months in the aggregate.



 
For purposes of this Section 4.3(a): (i) the Participant's years of service
(including partial years rounded up to the nearest full month) are computed from
the Employee's date of hire through the date of termination; (ii) "Monthly
Compensation" of a Participant means such Participant's Annual Compensation
divided by twelve (12); and (iii) “Officer” means a Participant who was an
Executive Vice President, a Senior Vice President or a Vice President on the
date of the Change in Control.



(b)  
Notwithstanding the provisions of (a) above, if a Payment to a Participant who
is a "disqualified individual" shall be in an amount which includes an "excess
parachute payment," the payment hereunder to that Participant shall be reduced
to the maximum amount which does not include an "excess parachute payment." The
terms "disqualified individual" and "excess parachute payment" shall have the
same meaning as defined in Section 280G of the Internal Revenue Code of 1986, as
amended, or any successor section of similar import. The Participant shall not
be required to mitigate damages on the amount of the Payment by seeking other
employment or otherwise, nor shall the amount of such Payment be reduced by any
compensation earned by the Participant as a result of employment after
termination of employment with an Employer.



 
 
 

--------------------------------------------------------------------------------


4.4 Time of Payment
 
The Payment to which a Participant is entitled shall be paid to the Participant
by the Employer or the successor to the Employer, in cash and in full, not later
than twenty-five (25) business days after the termination of the Participant's
employment. If any Participant should die after termination of employment but
before all amounts have been paid, such unpaid amounts shall be paid to the
Participant's surviving spouse, or if none, to the Participant's named
beneficiary, if living, otherwise to the personal representative on behalf of or
for the benefit of the Participant's estate.


No payment shall be made hereunder unless the Participant experiences a
“separation from service” (as that phrase is defined in Section 409A of the
Internal Revenue Code and the regulations thereunder (“Section 409A”), taking
into account all rules and presumptions provided for in the Section 409A
regulations). If and to the extent the payment under this Section 4.4
constitutes deferred compensation within the meaning of Section 409A, and the
Participant is a “specified employee” (as defined in Section 409A), then the
deferred compensation portion of the payment shall be delayed until the first
day of the seventh month following the Participant’s “separation from service”
(as defined above) or his death, if earlier.


ARTICLE V
OTHER RIGHTS AND BENEFITS NOT AFFECTED


5.1 Other Benefits


Neither the provisions of the Plan nor the Payment provided for hereunder shall
reduce any amounts otherwise payable, or in any way diminish the Participant's
rights as an Employee of the Employer, whether existing now or hereafter, under
any benefit, incentive, retirement, stock option, stock bonus, stock ownership
or any employment agreement or other plan or arrangement.


5.2 Employment Status


This Plan does not constitute a contract of employment or impose on the
Participant or the Participant's Employer any obligation to retain the
Participant as an Employee, to change the status of the Participant's
employment, or to change the Employer's policies regarding termination of
employment.


ARTICLE VI
PARTICIPATING EMPLOYERS


Upon approval by the Board of Directors of the Bank, this Plan may be adopted by
any Subsidiary or Parent of the Bank. Upon such adoption, the Subsidiary or
Parent shall become an Employer hereunder and the provisions of the Plan shall
be fully applicable to the Employees of that Subsidiary or Parent.


ARTICLE VII
SUCCESSOR TO THE BANK


The Bank shall require any successor to or assignee of, whether direct or
indirect, by purchase, merger, consolidation or otherwise, all or substantially
all the business or assets of the Bank, expressly and unconditionally to assume
and agree to perform the Bank's obligations under the Plan.


ARTICLE VIII
DURATION, AMENDMENT AND TERMINATION


8.1 Duration


If a Change in Control has not occurred, the Plan shall expire fifteen (15)
years from the Effective Date, unless sooner terminated as provided in Section
8.2, or unless extended for an additional period or periods by resolution
adopted by the Board of Directors of the Bank. Notwithstanding the foregoing, if
a Change in Control occurs, the Plan shall continue in full force and effect,
and shall not terminate or expire until such date as all Participants who become
entitled to Payments hereunder shall have received such Payments in full.

 
 

--------------------------------------------------------------------------------

 

8.2 Amendment and Termination


The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors of the Bank, unless (i) a Change in Control
has previously occurred, (ii) the Bank shall have in the previous year received
an offer, which was not subsequently withdrawn, from a third party to engage in
a transaction which would involve a Change in Control or (iii) a third party
shall have disclosed in a filing with the Securities and Exchange Commission
("SEC") its intent to engage in a transaction which would result in a Change in
Control and has not subsequently indicated in another SEC filing that it no
longer had such intention. For so long as any of the events listed in paragraphs
(i), (ii) and (iii) persist, the Plan shall not be subject to amendment, change,
substitution, deletion, revocation or termination in any respect whatsoever
unless any acquiror of the Bank shall agree in writing to provide benefits to
covered employees which are at least as substantial as those set forth herein if
such employees are terminated without cause within one year of a Change in
Control of the Bank.


8.3 Form of Amendment


The form of any proper amendment or termination of the Plan shall be a written
instrument signed by the duly authorized officer or officers of the Bank,
certifying that the amendment or termination has been approved by the Board of
Directors. A proper amendment of the Plan automatically shall effect a
corresponding amendment to all Participant's rights hereunder, regardless of
whether the Participants receive notice of such action. A proper termination of
the Plan automatically shall effect a termination of all Participants' rights
and benefits hereunder, regardless of whether the Participants receive notice of
such action.


ARTICLE IX
LEGAL FEES AND EXPENSES


9.1 Subject to the notice provision in Section 9.2 hereof, the Bank shall pay
all legal fees, costs of litigation, and other expenses incurred by each
Participant as a result of the Bank's refusal to make the Payment to which the
Participant becomes entitled under this Plan, or as a result of the Bank's
unsuccessfully contesting the validity, enforceability or interpretation of the
Plan.


9.2 A Participant must provide the Bank with 10 (ten) business days notice of a
complaint of entitlement under the Plan before the Bank shall be liable for the
payment of any legal fees, costs of litigation or other expenses referred to in
Section 9.1 hereof.


ARTICLE X
ARBITRATION


Any dispute or controversy arising under or in connection with the Plan shall be
settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the Participant within fifty (50)
miles from the location of the Bank, in accordance with rules of the American
Arbitration Association then in effect. Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.


Having been adopted by its Board of Directors on December 31, 2008, the Plan is
executed by its duly authorized officers as of the 31st day of December, 2008.


Attest                                                                                   HOME
FEDERAL BANK


/s/ Eric S. Nadeau                                                           
   By /s/ Len E. Williams
Eric S.
Nadeau                                                                                   
Len E. Williams
Secretary                                                                                            
President and Chief Executive Officer


Having been adopted by its Board of Directors on December 31, 2008, the Plan is
executed by its duly authorized officers as of the 31st day of December, 2008.


Attest                                                                           
                      HOME FEDERAL BANCORP, INC.


/s/ Eric S.
Nadeau                                                                             
By /s/ Len E. Williams
Eric S.
Nadeau                                                                                   
Len E. Williams
Secretary                                                                                            
President and Chief Executive Officer
 


--------------------------------------------------------------------------------